                        Case 3:21-cv-05253-LB Document 4 Filed 07/08/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District of California

                                                                  )
                                                                  )
                                                                  )
                    STEVEN HEATON,                                )
                            Plaintiff(s)                          )
                                                                  )
                                v.
                                                                  )
                                                                                        Civil Action No.             3:21-cv-05253-AGT
                                                                  )
                                                                  )
     WELLS FARGO BANK, N.A.; DOES 1-100,                          )
               INCLUSIVE                                          )
                           Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                                xxxxxxxxxxxxxx
     WELLS FARGO BANK, N.A.; DOES 1-100, INCLUSIVE,




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
Megan Ann Dailey, Bar No. 221574
Law Office of Megan Dailey
805 Maine Ave
Richmond, CA 94804
Tel. 415.794.4479

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ST
                                                                                  ATE
                                                                                     S DISTR
                                                                                            IC
                                                                                              T
                                                                                                CLERK OF COURT
                                                                            D
                                                                                                   Susan Y. Soong
                                                                                                      CO
                                                                       E
                                                                     IT




                                                                                                        UR
                                                                   UN




                                                                                                          T
                                                                   N O RT




                                                                                                           NI A




Date:        7/8/2021                                                                                               Thelma Nudo
                                                                                                       OR
                                                                      HE




                                                                                                      IF




                                                                            N
                                                                                                      AL
                                                                                                                  Signature of Clerk or Deputy Clerk
                                                                            R




                                                                                DI
                                                                                     S T RI T O F C
                                                                                           C
